Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant elected without traverse in the reply filed on December 18, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (WO 2016/067893; US 2017/0306113 is being utilized as the literal translation of the Japanese WO document; Murakami) in view of Morito et al. (US 2011/0180826; Morito)
Murakami discloses a resin film containing an alicyclic structure-containing polymer being crystallizable. Abs. [0032]. Murakami obtains the crystallizable resin and forms a film by a resin molding method. [0151]. Murakami subjects the film to a crystallization step, [0164], after stretching treatment. [0153]. 
Murakami discloses that the polymer is not crystallized during production of the resin film, but that the crystallization is performed afterwards. [0133]. This implies that the film is not crystallized (e.g. 0% degree of crystallinity). See also step of crystallization described in paras. [0149, 0153].  


Murakami discloses that after formation of the resin film, and optional step may be “further performed in combination with the crystallization step and the relaxation step.” [0219]. One such optional step, is the formation of a barrier layer, applied over a base layer such as a flattening layer in contact with the resin film. [0238]. The barrier layer has high stability in a high temperature environment. [0237]. Murakami applies the barrier layer to stabilize the resin film at the high-temperature process and prevents thermal damage of the resin film during this high-temperature treatment. [0237]. 
The high temperature is an environment having a temperature equal to or higher than the Tg of the crystallizable resin. [0136]. Murakami also discloses that the crystallization occurs at a temperature “equal to or higher than the glass transition temperature Tg” of the resin layer. [0194]. 
Given the above disclosure, one of ordinary skill would make the inference that Murakami contemplates applying the barrier layer—and thus a flattening layer—prior to the crystallization and relaxation steps. The application of the barrier layer would stabilize the film during the crystallization step and prevent thermal damage.

Alternatively, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to apply the barrier layer prior to the crystallization because Murakami discloses that it stabilizes the resin layer during high temperature—which would include the crystallization temperatures—and prevent thermal damage to the resin film. Both are advantages desired by Murakami.


Murakami utilizes the film in the optical field, [0012], such as with organic EL devices. [0148]. Murakami does not disclose the specifics of the flattening layer. 
However, Morito in the optical field (organic light emitting devices comprising optical elements and filters) [0003], discloses that flattening layers are formed from polyurethane resin. [0194]. The polyurethane resin is transparent and has optical transmittance. Id. The polyurethane layer flattens out the upper surfaces and prevents irregularities in the underlying layer. Id. 
In the absence of the material utilized for the flattening film of Murakami, It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to look at the prior art and select a suitable material in the optical field such as the polyurethane of Morito. Morito discloses that the polyurethane is suitable as a flattening layer in the field.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shu (WO2015/098750; US 2016/0312076 is utilized as the translation of the original Japanese application; Shu) in view of Murakami et al. (Murakami).
hu discloses the method of forming a substrate film obtained by molding. [0064]. Shu makes the substrate film from alicyclic structure containing polymer resin. [0033]. Shu selects the resin for use as an optical film. Id. The alicyclic structure may include a saturated alicyclic hydrocarbon (cycloalkane) structure and an unsaturated alicyclic hydrocarbon (cycloalkene and cycloalkyne) structure. [0036]. The polymers include norbornene polymers. [0041].  An adhesion-facilitating layer—made from polyurethane--is provided on the substrate film. [0010]. Thus forming the multilayer.
Shu does not disclose subjecting the multilayer to a crystallization step of the resin layer.
However, Murakami discloses optical coatings, [0012]. The optical coating is made of a resin having an alicyclic structure in its molecule, [0033], including norbornene based polymers. [0049]. Murakami subjects the layer to a crystallization step.  [0016]. Murakami discloses that the crystallization of the layer results in the reduction of blocking, gauge band and scratch. [0006-07]
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Shu and utilize an alicyclic structure having crystallizability for the substrate film, and submit the multilayer film to a crystallinity step. Murakami discloses that this prevents blocking, gauge band and scratch all of which are advantages for the purposes of Shu. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive.

The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP 2143.01. As noted above, Murakami discloses that after formation of the resin film, and optional step may be “further performed in combination with the crystallization step and the relaxation step.” [0219].
As noted above, Murakami discloses advantages of having the barrier layer during the crystallization treatment. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712